Citation Nr: 0032959	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-18 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back condition, secondary to service-connected fracture, left 
tibia with knee and ankle disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active duty service from June 1951 to May 
1953, and from November 1953 until April 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied 
entitlement to service connection for a low back condition 
secondary to service-connected fracture, left tibia with knee 
and ankle disability.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1991, the RO 
denied a claim of entitlement to service connection for a low 
back condition, to include as secondary to service-connected 
fracture, left tibia with knee and ankle disability.

2.  The evidence received since the RO's January 1991 
decision, which denied service connection for a low back 
condition, to include as secondary to service-connected 
fracture, left tibia with knee and ankle disability, and 
which was not previously of record and is not cumulative of 
other evidence of record, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's January 1991 decision, in which the RO denied a 
claim of entitlement to service connection for a low back 
condition, to include as secondary to service-connected 
fracture, left tibia with knee and ankle disability, became 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received since the 
RO's January 1991 decision denying the appellant's claim for 
a low back condition, to include as secondary to service-
connected fracture, left tibia with knee and ankle 
disability, and the claim for a low back condition is 
reopened.  38 U.S.C.A. § 5108 (West 1999); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in January 1991, the RO denied 
a claim of entitlement to service connection for a low back 
injury, to include as secondary to service-connected 
fracture, left tibia with knee and ankle disability.  There 
was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.  

In this case, the veteran subsequently filed to reopen his 
claim for a low back condition secondary to his service 
connected fracture, left tibia with knee and ankle 
disability.  In July 1999, the RO denied the claim on the 
merits.  

Despite the RO's denial of this claim on the merits, the 
Board must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's January 
1991 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the RO's January 1991 
decision included service medical records which were silent 
as to complaints, treatment or a diagnosis involving the low 
back, with the exception of a report, dated in December 1953 
which showed treatment for low back pain.  There was no 
diagnosis.  Post-service records consisted of VA and non-VA 
outpatient, hospital and examination records, dated between 
1955 and 1990.  At the time of the RO's January 1991 decision 
the claims files did not contain current competent evidence 
of a low back disability.  

Based on this evidence, the RO determined that a low back 
disability was not shown during service, to include as 
secondary to a service-connected disability.  Evidence 
received since the RO's January 1991 decision includes VA 
outpatient treatment, hospital and examination reports, dated 
between 1993 and 1999.  These reports include a November 1999 
report which notes treatment for a HNP (herniated nucleus 
pulposus) and neuropathic pain.   In addition, and of 
particular note, the evidence includes medical reports from 
two private health care providers, Dr. Lawrence J. Line, 
M.D., and Dr. Keith P. Melancon, M.D., both of the Southern 
Bone and Joint Specialists, P.A.  A review of Dr. Melancon's 
report, dated in July 1999, shows that he asserts that the 
veteran's back was injured in an explosion during service.  
Furthermore, he essentially asserts that the veteran 
currently has a back condition that was caused or aggravated 
by his service-connected left tibia/knee and ankle injuries.  
A review of Dr. Line's report, dated in September 1999, shows 
that Dr. Line states that the veteran has degenerative 
changes in the lower spine and spinal stenosis which are 
"compounded" by his tibial and ankle injuries.  

Generally, for a successful claim, at a minimum a claimant 
must present: (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the submitted evidence includes reports from 
two private physicians who assert that the veteran has a low 
back condition as a result of an inservice injury, and that 
the veteran's service-connected fracture, left tibia with 
knee and ankle disability has caused or aggravated his 
current low back condition.  A November 1999 VA outpatient 
treatment report indicates that the veteran may have a 
herniated nucleus pulposus and neurological symptoms.  This 
evidence was not of record at the time of the RO's January 
1991 decision, and is "new" within the meaning of 38 C.F.R. 
§ 3.156.  In addition, this evidence includes competent 
evidence of a current low back disorder, as well as a nexus 
to service and a service-connected disability, and therefore 
cures the evidentiary defect(s) which were the basis for the 
RO's January 1991 decision.  Accordingly, the Board finds 
that this evidence bears directly and substantially upon the 
issue at hand, and concludes that this evidence is probative 
of the issue at hand, and is material.  See e.g., Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is 
therefore reopened.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for a low back condition is 
reopened; the appeal is granted to this extent only and is 
subject to the following development.  


REMAND

The Board initially notes that a VA spine examination report, 
dated in June 1998, shows that the veteran's lumbar spine had 
"minute osteophytes which are normal for age."  The 
examiner further indicated that X-ray and physical 
examination revealed no other pathology of the lumbar spine, 
that the veteran did not fully cooperate with the 
examination, and that voluntary restriction of motion was a 
possibility.  There is therefore conflicting evidence as to 
whether the veteran currently has a low back condition.

In addition, although the private medical reports indicate 
that the veteran has a low back disorder related to service 
and/or a service-connected disability, the probative value of 
these reports are lessened by the fact that these reports do 
not appear to have been based on a review the veteran's 
claims file, see Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(a); Talley v. Brown, 6 Vet. App. 72, 
74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Furthermore, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Given the complex nature of this claim, the Board 
finds that an opinion should be obtained on the question of 
whether the veteran currently has a low back disorder, and, 
if so, whether it is related to his episode of back strain in 
service in December 1953 (or any other incident of service), 
or any service-connected disability.

Finally, the Board notes that a review of the transcript of 
the veteran's hearing, held in January 2000, shows that he 
argues that he has a back condition as a result of service.  
Specifically, he asserted that he has shrapnel is his back.  
Therefore, he has presented a claim based on direct service 
connection for injuries sustained during combat.  On remand, 
the RO should analyze the claim on a direct basis, as well as 
on a secondary basis, see 38 C.F.R. §§ 3.303, 3.310, to 
include a discussion as to whether the veteran is eligible 
for the special considerations afforded to combat veterans.  
See 38 U.S.C.A. § 1154(b).  


Therefore, this case is REMANDED for the following action:

1.  The veteran should be afforded a 
comprehensive VA examination of the spine 
to determine whether the veteran 
currently has a low back disorder, and, 
if so, the etiological relationship, if 
any, between such low back disorder and 
his service-connected fracture, left 
tibia with knee and ankle disability.  
Specifically, the examiner should provide 
an opinion as to whether the veteran 
currently has a low back disorder.  If, 
and only if, the examiner determines that 
the veteran has a low back disorder, the 
examiner should make the following 
determinations: 1) the examiner should 
state whether it is at least as likely as 
not that such low back disorder was 
caused by any incident during the 
veteran's service; and 2) if the examiner 
finds that no such etiological 
relationship exists, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current low back disorder has been caused 
or aggravated by his service-connected 
fracture, left tibia with knee and ankle 
disability; and 3) if aggravation is 
found, the examiner is requested to 
quantify the degree of additional 
disability to the low back disorder 
resulting from aggravation by the 
service-connected fracture, left tibia 
with knee and ankle disability (if this 
cannot reasonably be done, the examiner 
should so state).  All indicated tests 
and studies should be accomplished. The 
claims folders and a copy of this REMAND 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth. 

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  When the 
development requested has been completed, 
the RO must readjudicate the issue of 
service connection for a low back 
condition, to include as secondary to 
service-connected fracture, left tibia 
with knee and ankle disability .  The 
RO's decision should include 
consideration of 38 U.S.C.A. § 1110 and 
§ 1154(b); 38 C.F.R. § 3.303 and § 3.310, 
and Allen v. Brown, 7 Vet. App. 439 
(1995), if applicable.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



